_ -Case 2:20-cv-01902 Document 1-1 Filed 02/27/20 Page 1of7 Page ID #:6

EXHIBIT A

 

 
Case 2:20-cv-01902 Document 1-1 Filed 02/27/20 Page 2of7 Page ID #:7

Electronically FILED by Superior Court of California, County of Los Angeles on 01/23/2020 10-88 AM her R. Carter, Executive Officer/Clerk of Court, by R. Clifton Deputy Clerk
vf

Crery Panes = 376 SES 1s

 

SUM-100
(cit su MV iM 10) NS ial) (sol ETE OM ares
bau v 1
NOTICE TO DEFENDANT: WELLS FARGO BANK. N.A. and DOES 1-20, pe noon 3G ye
(AVISO AL DEMANDADO): Inclusive dys! } [A
7 wy
\ oe — wt
YOU ARE BEING SUED BY PLAINTIFF: LAURIE HALL Ore
(LO ESTA DEMANDANDO EL DEMANDANTE): poy US
\ pee Nice
f aaa

 

 

NOTICE! You have beer sued The ccurt may decide against you without your being heard unless you respond within 30 days Read the information
below :

Vou have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response al this court and have a copy
se‘ved on the plaintiff A letter or phone call will nat protect you Your written response must be in proper tegal form if you want the cour to hear your
case Vhere may be a court torm that you can use for your response You can find these court forms and more information at the California Courts
Ontine Self-help Genter (www courtinfo.ca.gov/selfhelp), your county faw library, or the courthouse nearest you. 4 you cannot pay the filing fee, ask
the court clerk for a fee waiver form. If you do not file your respanse an time, you may lose the case by defaull, and your wages, money. and property
may be taken without furthe: warning from the court.

There are other legal requirements. You may want to call an attorney fight away If you de not know an attorney, you may want to call an attorney
referral service If you cannat afford an attorney, you may be eligible for free egal services from a nonprofit legal services program. You can locate
these nonprofit groups a! the California Legal Services Web site (wuw.Jawhelpcalifornia.org), the California Courts Online Self-Help Center
(www. courtinfo.ca.gov/selfhelp), or by contacting your iocal courl or counly bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
jAVISO! Lo han demandado. Sino responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su version. Lee fa informacién a
continuacién

Tiene 3G DIAS DE CALENDARIO después de que le entreguen esta citacian y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandante. Una carte o una llamada telefénica no lo protegen. Su respuesta por escnto tiene que estar
en formato legal correct si Jusve que plocesen su case ot) le cone Es posible qué haya un formwlario que usted pueda usar pare Su respuesta
Puede encontrar estos formulanos de la corte y mds informacion en ef Centro de Ayuda de las Cortes de California (www sucorte ca.gov). en la
U:bitulecg Ue leyes de Su Condado o en la corte que je quede més cerca. Si no puede pagaria cuota de presentacion. pida al secretario de ta corte
que le dé un formulario de exencian de pago de cuolas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y ta corte le
podré guitar su sueido, dinero y bienes sin més advertencia

Hay otros requisites legales Es recomendabie que liame 4 un abogado inmediatamente. Si no conoce a un abogado. puede llamar aun servicio de
remisién a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legales sin ines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,

«www lawhelpcalifornia org), en ei Centro de Ayuda de las Cortes de California, (www.succrie.ca.gov) 0 poniéndose en contacto.con 1a corte o ef
colegio de abogados locales AVISO: Por ley. ia corte tiene derecho a reclamar las cuotas y los costos exenfos por imponer un gravamen sobre
cualquier recuperacién de $10 000 & mas ae valor recitida mediante un acuerdo 0 una concesién de arbitraje en un caso de derecho civil. Tiene que
pagar el gravamen dé fa corte antes de que /a carte pueda desechar el caso.

 

 

 

 
 

The name and address of the court is

(Ef nombre y direccién de fa corte es) i : — oe
Superior Court of California, County of Los Angeles — 20ST ovo 2eas?
1hl North Hill Street

Los Angeies, California 90012 .
The name, address, and telephone number of piaintiff's attorney, or plaintiff without an attorney, is: Eric V. Traut
(El nombre la aireccién y el mamero de teléfono del abogado dei demandante, o de! demandante que no tiene abogado, es)

We Cesc: }

 

Traut Firm

§ Hutton Centre Dr., Suite 700. Santa Ana, CA 92707) Sher Ro Carter Executive Officer) Clerk af Serurt 714-835-7000

DATE. 2 Clerk, by - 4 Cliftor . Deputy
(Fecha) uvesrn20 (Secretaric) Romunda on (Adjunto)

 

 

(For proof of service of this summons, use Prool of Service of Summons (form POS-016).;

(Para prueba de entrega de esta cilatién use 8! formulario Proct of Service of Summons, (POS-070))
NOTICE TO THE PERSON SERVED: You are served

1 ((_] as an individual defendant

2 [} as the person sued under the fictitious name of (specity)

 
   
  

Na

AQUA Yave, ™ 9;

  
     
 

3 OO on behalf of (specify) VOZUS> r

 

  
  

   

=)
: 3} under Bz) CCP 416.40 (corporation) [7] CCP 416.60 (minor)
ee fi CCP 416.20 (defunct corporation} {__} CCP 416 79 (conservatee).
eye [~~] CCP 416 40 (association or partnership) [__} CCP 416 80 (authorized person) )
Se since

“t

i other (specify) oo

4 Oo by personal delivery on __ute): \- be Oy ~
erage volt

Fort. Aopled ier Maneatary vise SUMMONS Code of Civil Prorecure && 472 20 465
waithoa' Goune bof Cabionma way Scuthate ca pow
SUINLAM FRay cul 7, 2009) Wrstlav. Ou. & Bonn Auiides

 

 

 
Case 2:20-cv-01902 Document 1-1 Filed 02/27/20 Page 3o0f7 Page ID#:8

Electronically FILEO by Superior Court of California, County of Los Angeles on 91/23/2020 10 30 AM Sheri R Cartar Fxecutive Officer‘Clark af Gaunt by Ro Chiffon Deputy Clerk
POST CVO?RR7 ‘

Assigned fur all putposes lo. Spriny Sheel Courlliuuse, Judicial Officer. Stephen Guorvilch
PLD-PI-001

ALIORNEY GR HARTY WITHOUT ATTORNEY (Narne. State Bar number, ano address) FOR COURT USE ONLY
P—"Eric V. Traut SBN: 146644
Traut birm
§ Huuon Centre Dr.. Suite 700
Santa Ana, CA 92707
TELCPHONE NO: 714-835-7000 FAX NO (Optional: 714-987-5759

MAI ADDRESS ;Optonareric@reautfirm com

 

ATTORNEY FOR (Namer: Laurie Hall
SUPERIOR COURT OF CALIFORNIA, COUNTY OFLOS ANGELES
STREET ADURESS:1 1] North Hill Street
MBILING ADDRESS: | | | North Hill Street
city ann zip cone |.os Angeles, 90012
BRANCH Name Stanley Mosk Courthouse

PLAINTIFF: LAURIE HALL

 

 

 

DEFENDANT: WELLS FARGO BANK. NA. and

? [24 006s 470 26, Inclusive

COMPLAINT—Personal Injury, Property Damage, Wrongful Death
[|] AMENDED (Number):

Type (check all that apply):

{_] MOTOR VEHICLE X_] OTHER (specify):Premises Liability

[~~] Property Damage (___] Wrongful Death

{> | Personat Injury [=] Other Damages (specify): General Negligence

> Jurisdiction (check all that apply): CES? NUMBER

ACTION IS A LIMITED CIVIL CASE
: Amount demanded - i does not exceed $10,000

: [__\ exceeds $10,000, but does not exceed $25,000
‘ [2] ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
‘[-"] ACTION IS RECLASSIFIED by this amended complaint
[1 from limited to uniimited
["_] from unlimited to limited
1. Plaintiff (name or names); LAURIE HALL
alleges causes of aclion agains! defendant (name or names): WELLS FARGO BANK, N.A. and DOES | to 10. Inclusive

 

 

 

 

2. This pleading. including attachments and exhibits, consists of the following number of pages: S

3. Each plaintiff named above is a competent adult
a. __] except plaintiff (name):
(1) {_] a corporation qualified to ao business in California
(2) [___] an unincorporated entity (describe).
(3) ["_] a public entity (describe):
(4) [__] aminor [2] an adult
(a) (__] for wham a quardian or conservator of the estate or a guardian ad litem has been appointed
(b) (—_] other (specify):
(5) [_] other (specify).
t. (__] except plaintiff (name): ,
(1) [_] 2 corporaticn qualified to do business in California
(2) [__] an unincorporated entity (describe):
(3) [] a public entity (describe):
(4) (_] aminor [(_] an adult

{a) {_} for whom a guardian or conservator of the estate or a guardian ad litem has been appointed

 

(b) £1] other (specify):
(5) (_] other (specify).
{___] Information about additional plaintiffs who are not competent adults is shown in Attachment 3. page 10f3
ho Orhona Unc ___f 1 Code of Civil ® ste § 426.12
ce? u COMPLAINT—Personal injury, Property eee eae tenis ta gow

 
 

fi Pie

 

sot af Californie
y Januar * 2007; Damage, Wrongful Death Westlaw Doc & Form Guliger-

 

 

 
 

Case 2:20-cv-01902 Document i1-1 Filed 02/27/20

Page 4of 7 Page ID #:9

PLD-PI-001

 

SHORT TITLE: HALL v WELLS FARGO BANK.N.A., et al

CASE NUMBER

 

 

 

4. {___] Plaintiff (name):
is doing business under the fictitious name (specify):

and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
a. except defendant (name): Wells Fargo Bank. NA

c. [_] except defendant (name):

(1) [_] a business organization, form unknowr

(2) {|___] a corporation
(3) |] an unincorporated entity (describe):

(4) _x_} a public entity (describe):

{5) | other (specify):

b. [_] except defendant (name):
(1) [7] a business organization, form unknown
(2) [_] a corporation

(3) [_] an unincorporated entity (describe):
(4) [___] a public entily (describe):

(5) [__] other (specify):

(1) [_] a business organization, form unknown

(2) [_] a corporation
(3) [7] an unincorporated entity (describe):

(4) [__] a public entity (describe):

(5) [__] other (specify):

d. [__] except defendant (name):
(1) [_] a business organization. form unknown
(2) [ a corporation

(3) [[__} an unincorporated entity (describe):
(4) [|] a public entity (describe):

(5) [-__] other (specify):

[7] Information about additional defendants who are not natural persons is contained in Attachment 5.

The true names of defendants sued as Does are unknown to plaintiff.
a. [=] Doe defendants (specify Doe numbers): |-20, Inclusive were the agents or employees of other
named defendants and acted within the scope of that agency or employment.
b. Doe defendants (specify Doe numbers): 1-20, Inclusive
plaintiff.
| Defendants who are joined under Code of Civil Procedure section 382 are (names):

__ are persons whose capacities are unknown to

 

This court is the proper court because

a. { 1] al least one defendant now resides in its jurisdictional area.

b. [[_] the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
c. [—X_] injury to person or damage to personal properly occurred in its jurisdictional area.

d. [__] other (specify):

["_] Plaintiff is required to comply with a claims statute, and
a. (__] has complied with applicable claims statules, or

b. is excused from complying because (specify):

 

PLO-P4-001 [Rev January 1. 200/|

COMPLAINT—Personal injury, Property Pago 2 of 3
Damage, Wrongful Death

 

 
Case 2:20-cv-01902 Document1-1 Filed 02/27/20 Page5of7 Page ID#:10

PLD-PI-001

 

 

SHORT TITLE: HALL v WELLS FARGO BANK.N.A.. et al CASE NUMBER

 

 

 

 

10. The following causes of action are attached and the stalements above apply to each (each complaint must have one or more
causes of action attached):

___| Motor Vehicle

. {_¥] General Negligence

. [] Intentional Tort

. {__} Products Liability

. Premises Liability

{___] Other (specify):

~gmacgr»

11. Plaintiff has suffered
a. [ >. wage loss
bv. [1 loss of use of property
(<=) hospital and medical expenses
["} general damage
fF} property damage
[-x_] joss of earning capacity

o

~_] other damage (specify):

o-egap

12. [-_] The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
a. | ; listed in Attachment 12.

b. [_] as follows:

13. The relief sought in this complaint is within the jurisdictior of this court.

14. Plaintiff prays for judgment for costs of suit: for such relief as is fair, just, and equitable; and for
a. (1) compensatory damages
(2) [_] punitive damages
The amount of damages is (in cases for personal injury or wrongful death, you must check (1):
(1) [35] accarding to proof
(2) [-__] in the amount of: $

15. [2377] The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers): GN and
PL.-1.2

Date: January a . 2020

 

Etre Vo Praut »l >i
CTYPE OR PRINT NAME) — TSIGRINTORE OF PLAINTIFF OR ATTORNEY;

 

MO.pIOU' Rev Jawan 2007 COMPLAINT-—Personal Injury, Property Page 3 of 3
Damage, Wrongful Death

 
Case 2:20-cv-01902 Documenti1-1 Filed 02/27/20 Page6of7 Page ID#:11

PLD-P1-001(2)

 

 

 

 

” SHORT TITLE: HALL v WELLS FARGO BANK.N.A.. etal. [CASE NuMBER
|
FIRST CAUSE OF ACTION—General Negligence Page s
(number)

ATTACHMENT TO Complaint [[_] Cross - Complaint

(Use a separate cause of action torm for each cause of action.)

GN-1, Plaintiff (name): LAURIE HALL

alleges that defendant (name): WELLS FARGO BANK, N.A. and

Does | to 10, Inclusive

 

was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
negligently caused the damage to plaintiff

on (date): March 22. 2018

at (place): Wells Fargo Bank, 30) South Pacific Coast Highway. Redondo Beach, California

(description of reasons for liability):

Defendants. Wells Fargo Bank, N.A., and Does | 10 10 had a duty to use due care in the maintenance of their premises so
as not to expose customers to an unreasonable risk of harm.

On March 22. 2018. plaintiff entered the above named premises to conduct her personal banking. The floor was wet with
puddies on the floor which caused plaintiff to slip and fall down. Asa result, plaintiff sustained injuries to her right
ankle, left knee, hip. and back.

Does | 1 to 20, the maintenance company employees. left a wet floor in the area without posting a warning sign.
Defendants Does 11 to 20. and each of them breached their duty of due care by failing to check the floor or post a sign
indicating “wet floor” thereby failing 10 warn plaintiff ofthe danger. Asa result of the negligence of the defendants,
plaintiff was injured.

 

Page 1 of 1
For'n Approved lor Opuonai Use Cade of Civil Procedure 426.12
udiewat Counc! o! Caitornra CAUSE OF ACTION—General Negligence munw.courtinlo ca.gov

FLO-PLQO1(2) [Rev January 1. 2067] Westlaw Doc & Form Builder

 

 
Case 2:20-cv-01902 Document 1-1 Filed 02/27/20 Page 7of7 Page ID #12

 

 

 

PLD-PI-001(4)
SHORT TITLE: HALI. v WELLS FARGO BANK.N.A.. ctal CASE NUMBER:
|
SECOND CAUSE OF ACTION—Premises Liability Page 3
(number)
ATTACHMENT TO [&_] Complaint [__] Cross - Complaint
(Use a separate cause of action form for each cause of action.)
Prem.L-1. Plaintiff (name): LAURIE HALL
alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
On (date): March 22, 2018 plaintiff was injured on the following premises in the following

tashion (description of premises and circumstances of injury): Upon entering the premises located at 301 South
Pacific Coast Highway, Redondo Beach, California plaintiff fell because the floor was wel and had puddles.

As a result of the wet floor, she was injured.

Prem.L-2. A] Count One—Negligence The defendants who negligently owned, maintained, managed and
operated the described premises were (names): WELLS FARGO BANK.N.A. and

[¥] Does | to 20. Inclusive

 

Prem.L-3. [__] Count Two—Willtul Failure to Warn [Civil Code section 846] The defendant owners who willfully
or maliciously tailed to guard or warn against a dangerous condition, use. structure. or activity were

(names):
["_} Does oO
Plaintiff. a recreational user, was ____._ an invited guest L_] a paying guest.

Prem.L-4. _._] Count Three—Dangerous Condition of Public Property The defendants who owned public property
on which a dangerous condition existed were (names):

= | Does to

a. C] The defendant public entity had {J} actual [2_J constructive notice of the existence of the
dangerous condition in sufficient time prior to the injury to have corrected it.
b. [__] The condition was created by employees of the defendant public entity.
PremL-5. a. LX] Allegations about Other Defendants Ihe defendants who were the agents and employees of the
other defendants and acted within the scope of the agency were (names): Employees of the
unknown maintenance company and

“21 Does 11 to 20

 

v. [_] The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
L__] described in attachment Prem.L-5.b [——] as tollows (names):

 

Page 1 of!
Foim Approvec tor Optional Use CAUSE OF ACTION—Premises Liability Goxte ot Cm Procecure. § 426.12
Judicra! Counct of Cabloma wew.courtiifa.ca.gov

PL D-P1-001:4: [Rev. January 1 2007!

Westlaw Doc & Form Builder

 

 
